DETAILED ACTION
	Applicant’s response of June 27, 2022 has been fully considered.  Claim 26 is amended.  Claims 26-50 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 26, claim 26 is directed to an “external sidewall comprising at least one composition based on at least an elastomer composition consisting of…”.  While it is clear that the elastomer composition consists of the listed components, the phrasing of the claim before that is not clear.  The phrase “based on at least” can be construed as “comprising,” which causes the claim to read that the sidewall comprises at least one composition comprising an elastomer composition consisting of the rubber components and additives.  It is unclear if the “at least one composition” can contain other additives or even other whole compositions in addition to the elastomer composition which consists of the listed components.  For the purpose of further examination, the claim will be interpreted as the external sidewall comprising at least one composition consisting of the claimed components, which is what the Office believes applicant intended.  
	Additionally, for claim 26, the claim under its current interpretation excludes other additives in the composition, such as antioxidants.  All of the inventive examples which produce an efflorescence grading of 0 or 1 include 3 phr of an antioxidant.  Therefore, it is not clear if this component is necessary to provide the claimed property and should be claimed with the other components.  
	Regarding claims 48-50, claim 48 requires the at least one composition to further comprise a plasticizing oil.  However, the at least one composition is being interpreted as a closed composition and therefore it cannot further contain a plasticizing oil.  If applicant desires for a plasticizing oil to be included in the composition, applicant should amend claim 26 to allow for its inclusion.  
	Regarding claims 27-47, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 requires that the at least one composition does not comprise a plasticizing oil.  However, since the at least one composition is being interpreted as being a closed composition, the plasticizing oil is already excluded from inclusion in the composition.  Therefore, this claim does not further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see page 9, filed June 27, 2022, with respect to the rejection of claims 26-50 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 26-50 under 35 U.S.C. 103 has been withdrawn.  Additionally, the obviousness-type double patenting rejection has been withdrawn.  However, the withdrawal of these rejections is based on the interpretation of the amendments made by applicant in the June 27, 2022 response.  If these amendments are changed or withdrawn, the former rejections may be reinstated.  
Additionally, as set forth above, the claim amendments have given rise to new rejections under 35 U.S.C. 112b and 112d.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767